t c memo united_states tax_court james r rutherford and linda l rutherford petitioners v commissioner of internal revenue respondent docket no 25729-06l filed date christopher a colvert for petitioners marilyn ames for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioners’ and federal_income_tax liabilities the issue for decision is whether it was an abuse_of_discretion to send a notice_of_determination without extending the time for petitioners to submit financial information unless otherwise indicated all section references are to the internal_revenue_code as amended findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas at the time that their petition was filed petitioners jointly filed form sec_1040 u s individual_income_tax_return for and reporting taxes due in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioners failed to pay the reported liabilities the internal_revenue_service irs assessed the liabilities shown on petitioners’ income_tax returns for and on date date and date respectively on date the irs accepted an offer-in-compromise with respect to petitioners’ liabilities for through and the taxes shown on the returns filed by petitioners for and under the terms of the compromise petitioners were required to pay a total of dollar_figure plus interest petitioners failed to make the payments on date the irs declared the offer-in-compromise in default on date the irs filed notices of federal tax_liens for the then-outstanding tax_liabilities of petitioners petitioners paid the liabilities and the liens were released on date on date a notice_of_deficiency was sent to petitioners for and determining deficiencies in tax totaling dollar_figure and penalties and additions to tax totaling dollar_figure under sec_6651 and sec_6662 petitioners filed a petition with this court in response to the date notice_of_deficiency on date the court entered a decision pursuant to the agreement of the parties determining that petitioners owed deficiencies in income taxes for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively additions to tax for the taxable years and under the provisions of sec_6651 in the amounts of dollar_figure and dollar_figure respectively and penalties for the taxable years and under the provisions of sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure respectively on date the liabilities reflected in the tax_court decision were assessed on date the irs filed a notice_of_federal_tax_lien for petitioners’ and tax_liabilities and sent petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the irs sent petitioners a notice_of_intent_to_levy and notice of your right to a hearing with respect to their liabilities for and petitioners timely requested a hearing under sec_6330 in a letter dated date the hearing process was explained to them the hearing was held on date petitioner james rutherford petitioner appeared at the hearing with experienced tax counsel during the hearing petitioner raised a defense based on the previous offer-in-compromise the appeals settlement officer refused to discuss the underlying liabilities because of the prior opportunity to dispute them the appeals settlement officer requested that petitioner submit a completed form 433-a collection information statement for wage earners and self-employed individuals in order to evaluate his financial situation and consider collection alternatives petitioner was not prepared to discuss collection alternatives petitioner acting on advice of counsel had not presented financial information his counsel told petitioner we’re not going to present any paperwork we’re not going to do nothing we’re just going to get through this process through this step and then we’re going to go file a petition and go to federal court and fight the merits and fight the entire case at federal court not at this level so at this time we just need to go and do the process and get it past here and get to the federal court the appeals settlement officer told petitioner that he had to provide the financial information that same day as part of the hearing on date the appeals_office sent the notice_of_determination to petitioners the notice summarized the issues raised by the taxpayers and the conclusion reached as follows sec_6330 allows the taxpayer to raise any relevant issues relating to the unpaid tax at the hearing in the request for a hearing the taxpayer states taxes were extinguished by accepted and paid offer_in_compromise taxpayers qualify for alternative collection method during the face-to-face hearing the taxpayer raised the issue of the accepted offer_in_compromise he stated the irs had accepted the offer filed a tax_lien on the amount of the accepted offer when he was unable to comply with its terms and released the tax_lien when the balance was paid once the lien was released the irs had no right to assess additional taxes the taxpayer stated he was not prepared to discuss collection alternatives at the hearing his issue was the assessment of the additional tax_liabilities which he continues to believe was unfair he stated he is currently unable to pay the balance due in full and would consider other options one option he will consider is the filing of an offer_in_compromise the taxpayer was advised of the new requirements for the processing fee and payment requirements another option he will consider is the filing of bankruptcy this option was not discussed the taxpayer raised no other issues during the hearing balancing the need for efficient collection with the taxpayer’s concern that collection action be no more intrusive than necessary irc section sec_6333 c c requires that the settlement officer determine if the proposed levy action and the filed notice_of_federal_tax_lien balances the need for efficient collection of the taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the tax_liabilities are legally due and owing no financial documents were provided therefore the settlement officer had insufficient information to determine if the taxpayer qualified for a collection alternative such as an installment_agreement or offer_in_compromise therefore it is my determination that the levy and the lien balance the need for efficient tax collection with the taxpayer’s concern that such action be no more intrusive than necessary the proposed levy action and the filing of the notice_of_federal_tax_lien are sustained opinion petitioners argue that it was an abuse_of_discretion for the appeals settlement officer not to recognize that petitioners were receiving ineffective assistance of counsel and not to allow petitioners additional time to submit the required financial information petitioners assert the record in this case demonstrates that this controversy has been dragging on for over years prior to the cdp hearing it is manifestly unreasonable and arbitrary and capricious and an abuse_of_discretion not to allow taxpayers even additional day in which to present the information necessary to resolve this case respondent argues that it is unreasonable to expect the appeals settlement officer to assess the adequacy of counsel’s advice to a taxpayer based on their prior experience petitioners were well aware of the requirement of providing financial information for consideration of an offer-in- compromise and petitioners failed to provide the information after the deadline passed we cannot conclude on this record that petitioners were not adequately advised by counsel petitioner’s testimony suggests that there were strategic reasons for not producing the financial information at the hearing and the decision not to produce paperwork was a deliberate one we will not speculate as to the reasons for counsel’s advice and the appeals settlement officer was certainly not in a position to inquire into the reasons for counsel’s advice to petitioners neither reason nor authority supports petitioners’ arguments based on alleged ineffectiveness of counsel petitioners have invoked our jurisdiction under sec_6330 to review the notice_of_determination sent to them with respect to the notice of tax_lien_filing and the proposed levies to collect their long-outstanding tax_liabilities petitioners cite relevant authorities but those authorities do not support their position as petitioners acknowledge the notice_of_determination is reviewed by this court for abuse_of_discretion which is defined as action that was arbitrary capricious or without sound basis in fact or law 112_tc_19 under sec_6320 taxpayers are entitled to only one hearing with respect to taxable years in dispute see sec_301_6320-1 and proced admin regs petitioners had sufficient time to prepare for the hearing were advised by experienced tax counsel and had experience with respect to the financial information required to support an offer-in-compromise they appeared at the hearing unprepared and unwilling to discuss collection alternatives the only argument raised at the hearing was that the prior offer-in- compromise somehow affected the underlying tax_liabilities petitioners have now abandoned that argument which appears to have no merit petitioners are seeking an opportunity to reverse course abandon the strategy that they and their counsel adopted in relation to the hearing and further delay collection of the liabilities that as petitioners acknowledge had accrued over a period in excess of years through the time of trial petitioners had not presented the financial information necessary to resolve their tax_liabilities without enforced collection it was not unreasonable for the appeals settlement officer to set a deadline and not continuing the hearing cannot be characterized as arbitrary capricious or without sound basis in fact or law in roman v commissioner tcmemo_2004_20 we stated no statutory or regulatory provision requires that taxpayers be afforded an unlimited opportunity to supplement the administrative record the statute only requires that a taxpayer be given a reasonable chance to be heard prior to the issuance of a notice_of_determination petitioners had that chance to reflect the foregoing decision will be entered for respondent
